Citation Nr: 0305675	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  98-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for the post-operative 
residuals of a benign tumor in the left lung.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for the residuals of a 
retained foreign body in the left hand.

(The issue of the veteran's entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) will be addressed in a subsequent 
decision.)




REPRESENTATION

Veteran represented by:	Gerard A. Plourde, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1943 to December 
1945.  The record indicates that he participated in combat in 
the European theater of operations during World War II.

These matters come to the Board of Veterans' Appeals (the 
Board) on appeal of a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the RO denied the veteran's claims of 
entitlement to service connection for diabetes mellitus, 
coronary artery disease and the post-operative residuals of a 
benign tumor in the left lung.  

The veteran's appeal was previously before the Board in April 
2000, at which time the Board determined that the claims for 
service connection were not well grounded.  The veteran 
appealed the Board's April 2000 decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
was enacted in November 2000.  Among other provisions, the 
VCAA eliminated the concept of a well-grounded claim.  As the 
result of a Joint Motion for Remand, in March 2001 the Court 
vacated the April 2000 Board decision and remanded the appeal 
to the Board for re-adjudication in light of the changes 
brought about by enactment of the VCAA.  The Board in turn 
remanded the appeal to the RO in September 2001 in order for 
the RO to fulfill VA's duty to assist the veteran in 
developing evidence in support of the claim and to re-
adjudicate the veteran's claims following that development.  

While the case was in remand status at the RO, the veteran 
submitted claims of entitlement to service connection for 
additional disabilities.  In an August 2002 rating decision 
the RO denied entitlement to service connection for PTSD and 
the residuals of a retained foreign body in the left hand, 
and denied entitlement to a total rating based on 
unemployability.  The veteran also perfected an appeal of the 
August 2002 decision.  

The RO has, to the extent possible, completed the development 
requested in the September 2001 Board remand.  In an August 
2002 supplemental statement of the case the RO denied service 
connection for diabetes mellitus, coronary artery disease, 
and the post-operative residuals of a benign tumor in the 
left lung based on the substantive merits of the claim.  The 
RO has forwarded the combined appeal to the Board.

The Board notes that the veteran has also indicated that he 
is claiming service connection for headaches, hypertension 
and arthritis of the back, all of which he attributes to the 
"stress and aggravation" of military service.  He has also 
claimed entitlement to non service-connected pension 
benefits.  These issues have not yet been adjudicated by the 
RO, and are referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction over issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The veteran is a combat veteran.

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's diabetes mellitus is 
not related to any in-service disease or injury.

3.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's coronary artery 
disease is not related to any in-service disease or injury.

4.  The preponderance of the competent and probative evidence 
of record indicates that the post-operative residuals of a 
benign tumor in the left lung are not related to any in-
service disease or injury.

5.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
PTSD.

6.  The evidence establishes that the veteran has a retained 
foreign body in the left hand which is presumed to have been 
incurred during combat.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, coronary artery disease, post-
operative residuals of a benign tumor in the left lung, and 
PTSD were not incurred in or aggravated by active service, 
nor may diabetes mellitus or cardiovascular disease be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002).

2.  A retained foreign body in the left hand was incurred in 
service.  38 U.S.C.A. § 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that diabetes mellitus, coronary artery 
disease, a post-operative benign tumor in the left lung and 
PTSD were caused by "aggravation and stress" that he suffered 
while in combat.  He also contends that he injured his left 
hand while in combat, resulting in the retained foreign body.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

As previously stated, the Court vacated the Board's April 
2000 decision and remanded the appeal to the Board for 
consideration of the impact of the VCAA.

The VCAA eliminated the statutory and judicial doctrine which 
required that claims be well grounded.  The VCAA 
simultaneously redefined the obligations of VA with respect 
to its duty to assist claimants in the development of their 
claims, thus superceding the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999) [withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000)], which 
had held that VA could not assist in the development of a 
claim that was not well grounded.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its duty 
to assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in this case, the implementing regulations are 
also effective November 9, 2000.  In this case, therefore, 
the VCAA and its implementing regulations are applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].
As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As discussed above, the concept of a (not) well grounded 
claim has been eliminated. The current standard of review for 
all claims is as follows.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal. 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001); Baldwin v. West, 13 Vet. 
App. 1 (1999).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

In its March 1998 rating decision the RO denied entitlement 
to service connection for diabetes mellitus, coronary artery 
disease, and the post-operative residuals of a benign tumor 
in the left lung by finding that the claims were not well 
grounded.  Similarly, the Board's April 2000 decision applied 
the then operative well-groundedness standard in denying the 
veteran's claims.  As discussed elsewhere in this decision, 
the Court remanded this case so that the Board could re-
adjudicate the veteran's claims under the current standard.  
In turn, the Board remanded the case to the RO for the same 
purpose.   

In the August 2002 supplemental statement of the case the RO 
denied service connection for the claimed disorders based on 
the substantive merits of the claims.  Thus, any deficiencies 
contained in the original statement of the case have been 
rectified.  The Board can therefore apply the current 
standard of review in evaluating the veteran's claim without 
prejudice to him.  See Bernard v Brown, 4 Vet. App. 384 
(1993).

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

The RO informed the veteran of the evidence needed to 
substantiate his claim in November 1997 by instructing him to 
identify and provide authorizations for the release of 
medical records for all medical care providers who had 
treated him for the claimed disabilities since his separation 
from service.  The veteran responded by reporting that he had 
already submitted sufficient evidence to establish 
entitlement to the benefits he sought.  The RO provided the 
veteran statements of the case and supplemental statements of 
the case in November 1998, August 2002, and November 2002.  
In those documents the RO informed the veteran of the 
regulatory requirements for establishing service connection, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  

In the September 2001 remand the Board informed the veteran 
of the conflicts in the available evidence, the evidence 
required to resolve those conflicts, and the additional 
evidence needed to substantiate his claim.  Critically, 
following the Board's remand, in January 2002 and May 2002 
notices the RO informed him of the provisions of the VCAA, 
the specific evidence required to establish service 
connection for the claimed disabilities, and the relative 
obligations of the veteran and VA in developing the evidence 
required to substantiate his claims.  The RO instructed him 
to identify any evidence that was relevant to his claims, and 
to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
On receipt of that information and the signed authorizations, 
the RO would obtain the identified evidence.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

In notices sent to the veteran in April 2002, June 2002, July 
2002 and August 2002 the RO informed the veteran of the 
evidence that had been requested on his behalf, the evidence 
that had been received, and the reasonable efforts being made 
to obtain the additional evidence.  In those notices the RO 
informed the veteran of the medical care providers who had 
not responded to the requests for medical records, and 
instructed him to obtain that evidence.  In a May 2002 letter 
the RO asked the veteran to identify the in-service stressors 
to which he attributed his claimed PTSD.

Based on this record, which clearly indicates that the 
veteran has been provided specific and adequate notice under 
the provisions of the VCAA and its implementing regulation, 
the Board finds that VA has fulfilled its obligation to 
inform the veteran of the evidence needed to substantiate his 
claims.

Duty to assist

In general, the statute and regulation provide that VA will 
make reasonable efforts to help a veteran obtain evidence 
necessary to substantiate his claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he identified and which 
were still available.  The RO also provided him with VA 
medical or psychiatric examinations in December 1997, July 
2002 and August 2002.  The reports of the examinations 
reflect that the examiners reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted examinations, and rendered appropriate 
diagnoses and opinions.  The RO obtained the records 
pertaining to the veteran's disability retirement from the 
Office of Personnel Management, and received verification 
from the Social Security Administration that that agency had 
no disability records pertaining to the veteran.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  

Conclusion

In short, the Board has carefully considered the provisions 
of the VCAA and the implementing regulations in light of the 
record on appeal, and for the reasons expressed above finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  
The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claims and that 
no reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).
Relevant Law and Regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Where a veteran served for 90 days in active service, and 
diabetes mellitus or cardiovascular disease develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2002).

Combat service

If a veteran was engaged in combat with the enemy while in 
active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service satisfactory lay or other 
evidence of service incurrence, if the lay or other evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (2002); 
38 C.F.R. § 3.304(d) (2002).

Section 1154(b), however, pertains to what happened while the 
veteran was in service, not the questions of current 
disability or of a nexus between the current disability and 
what happened in service.  If the claimed disability results 
from an injury not subject to lay observation, medical 
evidence is required to show that a disability currently 
exists and that the current disability is related to the 
injury or disease that was incurred in service.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 
F.3d 604 (Fed. Cir. 1996)(table); Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. Gregory v. Brown, 8 Vet. 
App. 563, 567 (1996).
Analysis

1.  Entitlement to service connection for diabetes mellitus.

The medical evidence discloses that the veteran has been 
diagnosed as having diabetes mellitus, for which he has 
received ongoing treatment since 1954.  The veteran's claim 
is, therefore, supported by a current medical diagnosis of 
disability, thus satisfying Hickson element (1).  For reasons 
expressed immediately below, the Board finds that a 
preponderance of the probative evidence does not, however, 
show the incurrence of a related disease or injury during 
service or the one year presumptive period, or a nexus 
between the diabetes mellitus and military service.  Hickson 
elements (2) and (3) have therefore not been met.

With respect to Hickson element (2), in-service incurrence 
(to include within the one year presumptive period after 
service, the veteran's service medical records are silent for 
any complaints or clinical findings related to diabetes 
mellitus, and he does not claim otherwise.  The veteran 
underwent a VA medical examination in October 1949, which was 
negative for any signs or symptoms attributed to diabetes 
mellitus.   As noted in the paragraph above, the evidence of 
record indicates that treatment for diabetes mellitus 
commenced in 1954, approximately nine years after the veteran 
left service.

In a December 1996 report K.W.O., M.D., stated that the 
veteran had been diabetic for at least 45 years, and in a May 
2000 report he stated that in 1995 the veteran had reported 
having had diabetes for 50 years, which would have placed the 
onset in 1945.  Dr. O. also stated, however, that although 
the veteran reported having been in service, he (Dr. O.) had 
no record of him having had diabetes while in service because 
he did not begin treating him until many years thereafter.  
Dr. O.'s estimation of the onset of the disorder was just 
that, an estimation, apparently based on the veteran's 
report.  Dr. O's statement is not, therefore, probative of 
diabetes mellitus having become manifest during service, or 
during the one-year presumptive period following service.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and not his documented history, is not probative].

Dr. O's statements are outweighed by other evidence of 
record.  In conjunction with his 1978 claim for disability 
retirement benefits from the Office of Personnel Management, 
the veteran reported having been diabetic since 1954.  His 
treating physician in 1978, E.O.B., M.D., stated that he had 
first treated the veteran in 1954, when the onset of diabetes 
had occurred.  Because that information was based on the 
physician's records, and not on the veteran's reported 
history, the Board finds it to be highly probative of when 
the onset of diabetes mellitus actually occurred.  

Moreover, during the December 1997 and August 2002 VA 
examinations the veteran reported that diabetes had been 
diagnosed in 1954 or 1955, respectively.  D.L., M.D., stated 
in an April 1998 report that the onset of diabetes had 
occurred in 1955.  The Board finds, therefore, that the 
preponderance of the probative evidence shows that the onset 
of diabetes occurred no earlier than 1954.

In short, based on the medical and other evidence of record, 
the Board concludes that diabetes mellitus was not present 
during service or within the one year presumptive period 
after service.  Hickson element (2) has therefore not been 
met.

With respect to Hickson element (3), medical nexus,  the 
veteran contends that the "aggravation and stress" of 
military service caused him to develop diabetes mellitus 
following his separation from service.

It is well-established that as a lay person without medical 
training the veteran is not competent to provide opinions on 
medical maters such as the etiology of diseases.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  His statements are not, 
therefore, probative of a nexus between diabetes mellitus and 
military service.  See also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].

Apparently in response to the veteran's request for evidence 
showing a nexus between diabetes and his military service, in 
a May 2000 report Dr. L. noted that the veteran "greatly 
feels" that his military service had contributed to the 
development of diabetes.  Dr. L. stated that he had discussed 
this issue at length with the veteran, and agreed that "it is 
possible that the physical stress placed on him during his 
time in the armed services may have contributed to the 
development of . . . diabetes."  Dr. L. did not provide any 
rationale for that opinion, and indicated that a nexus was 
only "possible".  Because that opinion is very general and 
inconclusive, it is of low probative value.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996) [a physician's generic 
statement about the possibility of a connection between an 
injury and disease is too general and inconclusive to be 
probative]; see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993) [medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].

In his May 2000 report Dr. O. stated that it was "not clear" 
whether there was any relationship between the veteran's 
military service and the development of diabetes.  He noted 
that various toxic agents, particularly Agent Orange, had 
been associated with the development of diabetes but that the 
veteran had not served in Vietnam.  He also noted that 
"stressors of wartime activity can lead to exacerbation of 
diabetes if it is preexisting."  

Because Dr. O. found that the claimed relationship was "not 
clear," his opinion does not constitute evidence of a nexus 
between the veteran's military service and the development of 
diabetes mellitus.  The veteran did not serve in Vietnam, nor 
is there any indication that he was exposed to Agent Orange 
during active duty.  The established relationship between 
exposure to Agent Orange and the development of diabetes 
mellitus is not, therefore, relevant to his claim.  See 
38 C.F.R. § 3.309(e) (2002).  The evidence shows that the 
onset of diabetes occurred approximately nine years after the 
veteran was separated from service, so that the disorder did 
not pre-exist service and could not, therefore, be subject to 
exacerbation by war-time stress.

Most significantly, the RO provided the veteran a VA medical 
examination in August 2002, which included a review of the 
evidence in the claims file, for the expressed purpose of 
obtaining an opinion on whether the diabetes mellitus was 
related to service.  The examiner summarized the medical 
evidence in the claims file and noted that the onset of 
diabetes mellitus had occurred in 1954 or 1955, and provided 
the opinion that the diabetes mellitus was not related to 
service.  Because that opinion was based on review of the 
evidence in the claims file, the Board finds that it is 
highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) [an opinion that is based on review of the entire 
record is more probative than an opinion based on the 
veteran's reported history].  

In summary, the preponderance of the probative evidence shows 
that the onset of diabetes occurred in 1954, approximately 
nine years after the veteran was separated from service and 
not within the one-year presumptive period.  For reason 
explained above, the August 2002 opinion of the VA examiner 
that there is no relationship between diabetes mellitus and 
the veteran's military service is more probative than the 
statement of Dr. L. reflecting only the possibility of a 
nexus to service.  The Board finds, therefore, that the 
preponderance of the probative evidence is against the 
veteran's claim with respect to the question of medical 
nexus.  Hickson element (3) has therefore also not been met.

In short, two of the three Hickson elements have not been 
met.  The veteran's claim of entitlement to service 
connection for diabetes mellitus fails on that basis.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for coronary artery 
disease.

The veteran's contentions and the medical evidence pertinent 
to this issue mirror those discussed in connection with the 
first issue on appeal.  The Board's analysis similarly 
parallels that provided above.

The medical evidence discloses that the veteran has coronary 
artery disease, for which he has received ongoing treatment 
since at least 1995.  The veteran's claim is, therefore, 
supported by a current medical diagnosis of disability.  
Hickson element (1) is therefore satisfied. 

With respect to Hickson element (2), the veteran's service 
medical records are silent for any complaints or clinical 
findings related to cardiovascular disease, and he does not 
claim otherwise.  The veteran underwent a VA medical 
examination in October 1949, which was negative for any signs 
or symptoms attributed to cardiovascular disease.  Medical 
private treatment records disclose that he developed 
hypertension in 1975.  He had cardiac symptoms attributed to 
hypertensive heart disease in June 1989.  His symptoms were 
diagnosed as coronary artery disease, which resulted in 
three-vessel bypass surgery, in October 1995.  The record 
thus does not indicate that cardiovascular disease existed 
during service or for a number of years after service.  
Hickson element (2) has therefore not been met.

With respect to Hickson element (3), medical nexus, the 
appellant again contends that the "aggravation and stress" of 
military service caused him to develop coronary artery 
disease following his separation from service.  As previously 
stated, as a lay person the veteran is not competent to 
relate a medical disorder to a given cause. His statements 
are not, therefore, probative of a nexus between coronary 
artery disease and military service.

In his May 2000 report Dr. L. found that "it is possible that 
the physical stress placed on him during his time in the 
armed services may have contributed to the development of 
heart disease . . ."  Dr. L.'s opinion, phrased in terms of a 
relationship being only "possible," is too general and 
inconclusive to be probative of a nexus.  See Beausoleil, 8 
Vet. App. at 465.

Based on a review of the evidence in the claims file, the VA 
examiner in August 2002 provided an opinion that the 
veteran's heart disease was not related to service.  He noted 
that the veteran was in service from 1943 to 1945, and that 
he developed hypertension in 1955, approximately 10 years 
after leaving service.  The finding that the veteran 
developed hypertension in 1955 was based on the veteran's 
report.  He subsequently developed atherosclerotic coronary 
artery disease, which the examiner found to be probably 
secondary to diabetes mellitus and the aging process.  
Because that opinion was based on review of the evidence of 
record and is not speculative, it is highly probative.  See 
Owens, 7 Vet. App. at 433.

In summary, the preponderance of the probative evidence shows 
that the onset of hypertension occurred no earlier than 1955, 
and that a heart disease was initially diagnosed in 1989, 
more than 40 years after the veteran's separation from 
service.  The opinion of the VA examiner that there is no 
relationship between coronary artery disease and the 
veteran's military service is more probative than the opinion 
of Dr. L. reflecting only the possibility of a nexus to 
service.  Hickson element (3) has therefore not been 
satisfied.  

Since Hickson elements (2) and (3) have not been met, the 
veteran's claim of entitlement to service connection for 
coronary artery disease fails.  The benefit sought on appeal 
is accordingly denied.

3.  Entitlement to service connection for the post-operative 
residuals of a benign tumor in the left lung.

The medical evidence shows that in 1966 the veteran underwent 
a thoracotomy with a partial pneumonectomy of the left lung 
due to a benign bronchial adenoma.  He also suffers from a 
severe pulmonary ventilatory defect.  Although the available 
evidence is unclear as to whether the ventilatory defect is 
related to the partial pneumonectomy, for the purpose of its 
analysis the Board will assume that the surgery performed in 
1966 resulted in chronic residuals.  The Board finds, 
therefore, that the claim for service connection for the 
post-operative residuals of a benign tumor in the left lung 
is supported by a current medical diagnosis of disability.  
Hickson element (1) has therefore been met.

The veteran's service medical records are silent for any 
complaints or clinical findings related to a pulmonary 
disorder, and he does not claim otherwise.  
Unlike the first two issues on appeal, there is no one year 
presumptive period with respect to benign (as opposed to 
malignant) tumors.  See 38 C.F.R. § 3.309(a) (2002).  In any 
event, the tumor initially manifested many years after 
service.,  
The veteran underwent a VA medical examination in October 
1949, which was negative for any signs or symptoms attributed 
to a pulmonary disorder.  There is no evidence of him having 
a pulmonary disorder, including a lung tumor, prior to 1966.  
In conjunction with the veteran's 1978 claim for disability 
retirement benefits, the veteran's treating physician 
reported that the veteran initially developed the left lung 
tumor in 1966.  At that time he underwent a partial 
pneumonectomy for an abscess caused by atelectasis by a 
benign bronchial adenoma.    

Since there is no evidence that the tumor existed during 
service, Hickson element (2) has not been satisfied.

With respect to Hickson element (3), medical nexus, the 
veteran once again contends that the "aggravation and stress" 
of military service caused him to develop the lung tumor in 
1966.  As previously stated, as a lay person the veteran is 
not competent to render medical opinions on matters such as 
the etiology of a particular disease.  His statements are 
not, therefore, probative of a nexus between the lung tumor 
and military service.

The veteran has not presented or alluded to the existence of 
any medical opinion reflecting a nexus between military 
service and the benign lung tumor that developed in 1966.  
Based on review of the evidence in the claims file, the VA 
examiner in August 2002 provided the opinion that the 
disorder was not related to the veteran's military service.  
In that there is no probative evidence to the contrary, the 
Board finds that the August 2002 medical opinion is 
determinant.  Hickson element (3) has also not been met.  

The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for the post-operative residuals of a 
benign tumor.  The benefit sought on appeal is accordingly 
denied. 

4.  Entitlement to service connection for PTSD.

The veteran claims to have PTSD as the result of his service 
during World War II.  He has submitted multiple statements in 
which he described stressful experiences in combat, his 
extensive combat duties in Europe, and the history of his 
unit's participation in the war.  He received the Combat 
Infantryman Badge, which is presumptive evidence of having 
experienced stressful events in service.  38 C.F.R. 
§ 3.304(f) (2002).  Hickson element (2) is therefore met.

With respect to Hickson element (1), current disability, the 
medical records are silent for any complaints or clinical 
findings related to any psychiatric impairment.  The RO 
provided the veteran a VA psychiatric examination in July 
2002, during which he denied having any psychiatric symptoms 
other than memories of the war that very rarely disturbed his 
sleep.  The examiner noted that the veteran reported 
experiencing minor anxiety which, however, was related to his 
claim for VA compensation benefits, not his military service 
per se.  The examiner conducted a psychiatric evaluation and, 
as a result of that evaluation, determined that the veteran 
had no psychiatric impairment.  The examiner specifically 
found that the veteran had no symptoms that satisfied the 
criteria for a diagnosis of PTSD, other than occasional 
memories.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  Hickson element 
(1) has therefore not been met.  Necessarily, Hickson element 
(3), medical nexus, has not been met also.

Under 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  Although the 
veteran's claim is supported by credible evidence of a 
stressor, in that he served in combat, the claim is not 
supported by any medical evidence diagnosing PTSD or any 
other psychiatric disorder that is shown to be related to 
service.  In the absence of medical evidence reflecting a 
diagnosis of PTSD, and medical evidence establishing a 
relationship between the PTSD and the veteran's military 
service, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  See Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997) [the evidence must show that the 
veteran currently has the claimed disability to support a 
claim for service connection].

The Board again observes that the veteran has been accorded 
ample opportunity to furnish evidence which supports his 
claim of PTSD.  No such evidence has been presented.  
Moreover, VA provided the veteran with a psychiatric 
examination for the specific purpose of determining whether 
he had PTSD.  The results of that examination, which have 
been reported above, were negative.

In summary, for the reasons and bases expressed above, the 
veteran's claim of entitlement to service connection for PTSD 
is denied.

5.  Entitlement to service connection for the residuals of a 
retained foreign body in the left hand.

The veteran has submitted multiple statements in which he 
reported that while he was in combat he fell into a hole and 
injured his left hand, during which he got a small metal 
fragment in the hand.  He originally claimed entitlement to 
VA benefits for a shrapnel injury to the left upper extremity 
in 1949.  An X-ray study of the left hand in July 1949 showed 
a metallic foreign body in the left hand, which his physician 
described as a sliver of steel.

The RO provided the veteran a VA orthopedic examination in 
July 2002, at which time the veteran was not able to specify 
where the injury occurred to the left hand.  Examination of 
the left hand showed no abnormalities, and no scar was found.  
An X-ray study of the left hand, however, revealed multiple, 
thin, linear radiopaque densities overlying the soft tissues 
of the shaft of the third metacarpal in the palmar region.

The veteran has proffered satisfactory lay evidence of the 
service incurrence of an injury to the left hand, which is 
consistent with the circumstances, conditions, or hardships 
of combat service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2002).  His statements are, therefore, 
sufficient proof of having incurred an injury to the left 
hand while in service.  There is no evidence which suggests 
that the retained foreign body was not incurred in service.  
The medical evidence indicates that the veteran continues to 
have a retained metallic fragment in the left hand, which is 
sufficient to show a current diagnosis of disability related 
to that injury.  

As a lay person the veteran is competent to provide evidence 
of having received a metallic fragment in the left hand at 
the time of the injury, in that such an event is subject to 
lay observation.  See Arms v. West, 12 Vet. App. 188, 194 
(1999), overruled in part on other grounds, 13 Vet. App. 9 
(1999).  For that reason his statements are also sufficient 
evidence of a nexus between the in-service injury and the 
current medical diagnosis.  Moreover, there exists continuity 
of symptomatology dating back to the 1940s.  See 38 C.F.R. 
§ 3.303(b) (2002).  The Board finds, therefore, that the 
claim for service connection is supported by medical evidence 
of a current disability, credible lay evidence of the 
incurrence of an injury in service, and credible lay evidence 
of a nexus between the in-service injury and the current 
disability.  All three Hickson elements are therefore met.  
The Board has determined, therefore, that the evidence 
supports the grant of service connection for the residuals of 
a retained foreign body in the left hand.

Due to the Board's grant of service connection, appellate 
action on the TDIU claim   
is being deferred pending the assignment of a disability 
rating for the service-connected residuals of a retained 
foreign body in the left hand.  When that has been 
accomplished, the Board will decide the TDIU claim.


ORDER

The claim of entitlement to service connection for diabetes 
mellitus is denied.

The claim of entitlement to service connection for coronary 
artery disease is denied.

The claim of entitlement to service connection the post-
operative residuals of a benign tumor in the left lung is 
denied.

The claim of entitlement to service connection for PTSD is 
denied.

Service connection for the residuals of a retained foreign 
body in the left hand is granted.



________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

